E. Dabwih Smith, J.
The decision of the learned judge who tried the cause upon the whole case carries out the doctrine that the relations between attorneys and their clients are to be watched by the court with great care and strictness, to see that no undue advantage has been taken by the attorney or any abuse of .confidence or unfairness practiced by him upon his client in their business transactions.
While this is just and proper, there is danger on the other hand that injustice may be done to the attorneys. They have the same rights to trade, deal, bargain and contract as other men, and they may deal with their clients as other men, when they do so openly and above board and without fraud, deceit or any kind of imposition arising from their relations as attorneys or the confidence reposed in them in that respect.
When Helms applied to the defendant to assist him to borrow money to pay the incumbrance upon his land, so as to enable him *647to pay his deed and receive the title therefor, the application was scarcely addressed to him in the line of professional employment. The defendant was asked to do rather the office of a broker than that of an attorney, and when the defendant, upon the urgent importunities of Helms, and as possibly his only expedient and resort to raise the requisite money for the purpose aforesaid, was finally induced to borrow such money on his own personal credit and to incur a legal obligation to repay the same, he did more than belonged to him in his mere relation of attorney to said Helms and had a right to stipulate for a fair compensation for the labor and services rendered and the responsibility incurred in that respect as much as any other man.
This consideration, we think, the learned judge at the trial overlooked in refusing to find, as requested at the close of the trial by the defendant’s counsel, “ that the defendant was entitled to compensation for his services in signing and executing the bond and mortgage for Helms’ benefit, and should be credited in this action therefor,” and also in refusing to find and decide “ that the defendant was entitled to compensation for building his house under the agreement with Helms, and that he should be credited in this action for the benefit said Helms received,” and in the view of the case taken by the learned judge and in respect to the theory or ground upon which he put his decision, he erred, we think, also in refusing to find and decide that the defendant was entitled to be credited in this action for his services in trying to sell lots, whatever such services were worth.
If the defendant were not entitled to retain and hold the lot upon which he had erected his house as and for his stipulated compensation for the services rendered in negotiating the loans of money to save said lot of land for Helms, including the giving of his personal obligation to secure the payment of such money and his services in selling and deeding the lots, and assistance and advice and services rendered in the management of said property — then he was entitled to be paid for such services as upon a quantum meruit as much as any broker, agent or other employee rendering like services.
As these considerations, we think, were obviously overlooked or not duly considered upon the request, as above stated, and in the decision of said cause, we think that error occurred on the trial for which judgment should be reversed and a new trial granted.

Judgment reversed and new trial granted.